Criminal A/peak

htw1, llhadts Ltxymon toy                                  AfitW UADis
      tali tk. mm i                                  RECEIVED IN
Ya! A*\ AtoAa J.kfk                                C0URTOFGR«LAPFEAIS
    bMtoritoUfifiAk                                     MAY Oi 2015
tl\ Seconded final floUce fit                        AbefAeoste Cf«*
     htomplek Aetori M-76JI51-03M1,§0\                          ' w

    Cb/Lcl^s Laymoabx does mfeiA Rlhk Secondarid Until Ifotite oJ
InMflkhRutifd3fob/ThaiPita AtuiofdLjR"7£-95hDlMlA£)\ does te\
fyflhiiti Appellant ffttMomdam Eon^vetlitySyite^
daled lo-q-iott jupm veritlzalio/i by:Shzl&Lati)Lllofa/y request
* 751*/ fila/cal' y-b'lOlS/YhzfflzMorariduitf ah\^iu(igth^ljiat\Ordu
tloSityMdtodhiSDai/s ckkd 5'27^2Dm^^r}/h7na]fh't^}sirah
Chadii f, il^Jsujasd^luiredh^
nkllS 70\S-OM*\m-im, M0-201H
    Jhe/eAt tnltikis Seededand Ft/ial flollce. requesting ike Honorable Lkrk
It respond uM4iin IS UofKl^ flays upon retieptaHk)s fl&tice. or by
5-11-2015, J/peJIdA Ml seek fl\a